Title: From George Washington to Major Thomas Forrest, 11 March 1778
From: Washington, George
To: Forrest, Thomas



Sir
Head Quarters [Valley Forge] 11th March 1778

I am favd with yours of the 9th: I cannot conceive how you can think yourself injured by the promotion of Major Popkin to the Lieutenant Colonelcy of Colo. Cranes Battalion of Artillery, if it is so, for I am not yet informed that such promotion has taken place. Each Regiment of Artillery is as distinct as the Regiments of foot belonging to different States are from each other, and therefore the promotion of an Officer in Colo. Cranes or Colo. Lambs Battalion no more affects you than the promotion of an Officer in the Virginia line affects the Rank of an Officer in the Maryland or any other. I hope upon reflexion you will see this matter in its true light, which I think is as stated above. I am Sir Yr most obt Servt.

P.S. As I am unaquainted with the matter respecting Major Popkin’s promotion, I shall suspend it at least till Genl Knox’s Arrival.

